TENNEY, District Judge.
On July 5, 1894, the steam lighter Dayton, about 105 feet in length, was proceeding from the Atlantic *679clocks to Jersey City, and when near Governor's Island, in the East river, a fire broke out in her cargo. She at once sounded her alarm signal, and 16 tugs, lying in and about the harbor of New York, hastened with commendable promptness to the aid of the imperiled lighter. Her cargo was very inflammable, consisting of 45 bags of nitrate of soda, 51 coils of old rigging, 39 cases of dolls, and 78 bales of old bagging. The day was pleasant; the hour of the fire opportune, being between 3:45 and 5:30 o’clock in the afternoon; the wind was blowing lightly from the northwest; the risk to the property and danger to the persons of the salvors slight; the time employed in extinguishing the dames and beaching the lighter was about two hours. The amount of property saved, including cargo, was a fraction over 811,000. The claimants’ steam tug Van BLouten, and the New York Central boat, No. 13, rendered excellent service, but make no claim for same. Taking into consideration this fact, and after a careful consideration of the evidence and all the circumstances attending this ñre, I am of the opinion that §2,000 would be a fair and reasonable award, the same to be apportioned among the several tugs as follows: Hudson and Atalanta, §325 each; Municipal, §200; Bentley, §175; Pratt, $150; Garrison, Dinsdale, and Dumont, §125 each; Leader, Fuller, and Petty, §100 each; Welcome, McCarthy, Atwood, Kaymond, and Lohman, §30 each. The sums awarded to be distributed as follows: Two-tliirds to the owners, and one-third to the crew, in proportion to tlieir wages. Let decree be entered accordingly, with costs.